MARTIN, Chief Justice.
This is an appeal from a decision of the Commissioner of Patents, dismissing the opposition of appellant to the registration of a trade-mark applied for by the appellee. The trade-marks in question are for use upon similar goods, to wit, vegetable oil cleaning soap.
On August 15, 1922, the appellant obtained registration of the mark “Dysco” for use upon its goods, having used the mark since July 1, 1921. In, the month of July, 1923, the appellee began the use of the word “Selco” as the trade-mark for similar goods, and on February 14, 1924, filed its present application for registration. The application was opposed by appellant, upon a claim that the names are so similar as to be likely to produce confusion in trade and commerce. The opposition was overruled and dismissed by concurring decisions of the'Patent Office; hence this appeal.
The two words in question are purely arbitrary and devoid of definition. The name “Dysco” is composed of the initial letters of appellant’s name, to wit, Davies-Young Soap Co., arranged in order, with the abbreviation “Co.” used as a final syllable, thereby forming the word'“Dysco.” The name “Selco” is somewhat similarly formed, being composed of the first syllable of the company name, “Selig,” together with the abbreviation “Co.,” as a final syllable, thereby producing the name “Selco.”
The opposition of appellant was dismissed by the Examiner of Interferences, and the applicant was adjudged to be entitled to the registration applied for. This decision was affirmed by the Commissioner of Patents.
We do not find it necessary to review or discuss the various cases which have been eited by counsel, but content ourselves with saying that in our opinion the words “Dysco” and “Selco” are not so similar, either in appearance or pronunciation, as to make confusion in the trade probable.
The decision of the Commissioner of Patents is therefore affirmed.